There was no conflict whatever in the testimony in this case. The situation reflected by the record here is this: The deceased was an unmarried man, 34 years old, who had promised to support his parents, and had actually begun to make substantial contributions to them. His father was 67 years old and blind; and his mother was 66 years old. A banker who lived in the same locality, conversant with their financial condition, and who was entirely disinterested, stated that this couple did not have sufficient income to live on. His testimony was nowhere contradicted. The only specific testimony as to the amount of their income showed it to be $10 per month. Their poverty was accentuated by the fact that they were trying to care for a helpless daughter. This father and mother had a right under the laws of this state (7603, Pope's Digest) and under the laws of God (Deuteronomy, chap. 5, 16th verse) to look to this son for support in their old age; and everything in the record indicates that this son, if he had not lost his life as a result of *Page 174 
his employment with, appellee, would have done his duty by his parents. If this does not present a picture of dependency I would not know how to draw one.
In the case of Crossett Lumber Co. v. Johnson,208 Ark. 572, 187 S.W.2d 161, it was held that "C. M. Johnson and his wife were dependents of Raymond E. Johnson." The evidence showed C. M. Johnson was working, and that his annual gross income from wages was $1,662.52, and that the deceased, Raymond E. Johnson, his 22-year-old son, who was living at home with his parents, made a contribution of $6 per week and other contributions to the expenses of the family, it not being shown what the board and room enjoyed by Raymond was worth.
In the case of Arthur Murray Co., Inc., et al., v. Mrs. Agnes M. Cole, ante, p. 61, 189 S.W.2d 614, we held that Mrs. Agnes Cole was a dependent of Bobby Cole, deceased. There the evidence showed that Bobby Cole was the sixteen-year-old son of Neal Cole and his wife, Agnes Cole; that Neal Cole was making $100 per month and Mrs. Cole was earning at least $3 a week.
It is urged that these cases are not controlling here, because in both of them the Workmen's Compensation Commission had made an award in which dependency was found to exist. Conceding for the sake of argument that the finding of the commission on a disputed issue of fact is binding on the court, this rule ought not to be extended to cases where, as in the case at bar, there is no dispute as to essential facts.
Since there is no conflict in the testimony, and the testimony shows that the father and mother were at least partially dependent on their son at the time of his death, I think the award of the commission and the judgment of the lower court affirming it ought to be reversed. *Page 175